Citation Nr: 0902334	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a gastrointestinal 
disorder, rated as 10 percent disabling prior to August 15, 
2008, and as 30 percent disabling thereafter.  

2.  Entitlement to service connection for a disability 
manifested by arm numbness.

3.  Entitlement to service connection for a disability 
manifested by leg numbness.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was remanded by the Board in 
February 2008 for additional development.  In the course of 
the remand, the veteran's gastrointestinal disorder rating 
was increased from 10 percent to 30 percent, effective from 
August 15, 2008.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 30 
percent evaluation, the highest schedular rating available, 
would satisfy his appeal for a higher evaluation of his 
gastrointestinal disorder.  Therefore the Board concludes 
that the issue of entitlement to a higher rating for 
gastrointestinal disorder remains open and is properly before 
the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, when, as here, an increased 
rating is sought by an appellant, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505, 510 (2008).  

(Consideration of the appellant's claim for service 
connection for a disability manifested by arm numbness is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  Between February 2003 and August 2008, the veteran's 
gastrointestinal disorder was evidenced by urgent bowel 
movements about once a month.  

2.  Since August 15, 2008, the veteran's gastrointestinal 
disorder has been evidenced by moderate symptoms of daily 
explosive diarrhea with only occasional abdominal pain and no 
alternating diarrhea and constipation.  

3.  The veteran does not have a disability manifested by leg 
numbness that is related to his military service. 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
gastrointestinal disorder for the period from February 13, 
2003 to August 15, 2008, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 
Diagnostic Code 7319 (2008).  

2.  An increased rating for gastrointestinal disorder since 
August 15, 2008, is not warranted.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321, 4.1, 4.114, Diagnostic Code 7319.  

3.  The veteran does not have a disability manifested by leg 
numbness that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004 and May 2008.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  
The veteran was also apprised of the specific rating criteria 
for evaluating his gastrointestinal disorder.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment records (STRs), which, along with non-
treatment records such as reports of physical examinations, 
reports of non-treatment diagnostic studies such as x-rays, 
and administrative documents such as reports of medical 
evaluation boards, together constitute the veteran's service 
medical records (SMRs), and post-service medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet. 

II.  Gastrointestinal disorder

The veteran's claim for an increased rating for his 
gastrointestinal disorder was received in February 2004.  At 
that time the disability was rated as 10 percent disabling 
with an effective date of July 30, 1997.  As noted in the 
Introduction, the veteran's gastrointestinal disorder rating 
was increased from 10 percent to 30 percent in the course of 
the recent remand, effective August 15, 2008, the date of an 
examination that the RO determined revealed symptoms 
warranting the increase.  

The effective date for increased disability compensation 
claims is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred is 
established as the effective date, but only if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim is used to establish the effective 
date.  38 C.F.R. § 3.400(o)(2); see also Hart, supra, at 510.  
In light of the foregoing, because the veteran's increased 
rating claim was received February 13, 2004, the Board must 
consider medical evidence from February 13, 2003, in 
determining whether or not a rating higher than 10 percent is 
warranted as early as that.  

The report of a March 2003 VA clinical visit, identified as a 
follow-up for chronic health issues, noted only mild carpal 
tunnel syndrome, tobacco abuse, and status-post cervical disc 
repair as active problems.  There was no mention of any 
gastrointestinal complaint.  The report of an April 2004 VA 
digestive conditions examination noted that the veteran 
reported that he had complained of abdominal discomfort and 
belching.  He complained of a stomach upset three times a 
week manifested by nausea but no abdominal pain.  Diarrhea 
was not mentioned, but the veteran noted that he had urgent 
bowel movements about once a month.  The examiner noted that 
the veteran's stomach problems did not otherwise cause any 
functional impairment.  The examiner's diagnosis was 
gastroesophageal reflux disease (GERD).  A few days later the 
veteran had another routine follow-up visit with his primary 
care provider, who, once again, reported no gastrointestinal 
complaints.  

The report of a January 2005 examination given due to 
complaints of chest and upper extremity pain noted that the 
veteran denied having any nausea, vomiting, or abdominal 
pain.  Later in January 2005, at another visit with his 
primary care provider, the veteran's GERD was noted as being 
controlled; there was no mention made of any problems with 
diarrhea, constipation, or abdominal distress.  

As noted in the Introduction, the veteran's gastrointestinal 
disorder rating was increased from 10 percent to 30 percent.  
The AOJ increased the rating based on the results of an 
August 2008 examination ordered by the Board in its remand.  
The examiner's review of the veteran's medical record 
revealed that the veteran complained of diarrhea and 
occasional abdominal pain, with the diarrhea described as 
usually explosive.  The record showed that the veteran was 
not currently under any treatment for his gastrointestinal 
disorder.  Based on his review of the record and his 
examination of the veteran, the examiner diagnosed irritable 
bowel syndrome manifested by diarrhea and occasional 
abdominal pain.  The examiner determined that the veteran's 
irritable bowel syndrome has no significant effect on his 
occupation of full-time salesman, and no effect on the 
veteran's usual daily activities.  

The examiner had been asked to provide an opinion as to 
whether or not the veteran's gastrointestinal disability 
could be considered severe, with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal stress.  The examiner opined that, after review of 
the medical records and examination of the veteran, the 
veteran's disability appeared to be moderate.  The examiner 
explained that his opinion was based on the veteran's daily, 
explosive diarrhea, but only occasional abdominal pain that 
is not debilitating, the fact that the veteran does not have 
alternating diarrhea and constipation, and does not have 
constant abdominal distress.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the Court has indicated that, when an increased 
rating is sought by an appellant, staged ratings must be 
considered when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, supra.  
Consequently, the Board will evaluate the veteran's 
gastrointestinal disorder claim as it was staged by the RO, 
that is, from February 13, 2003, one year prior to receipt of 
the veteran's increased rating claim, and from August 15, 
2008, the date of the VA examination on which the RO based 
the increase to 30 percent.  

Irritable bowel syndrome is evaluated utilizing the rating 
criteria found at Diagnostic Code 7319, irritable bowel 
syndrome (spastic colitis, mucous colitis, etc.).  (This is 
the code utilized by the RO to assign a rating and it 
parallels the symptoms experienced by the veteran.  See 
38 C.F.R. § 4.20 (2008).)  Under Diagnostic Code 7319, a non-
compensable (zero percent) rating is for application when 
there is mild disability, with evidence of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is for application with there is moderate disability, 
with evidence of frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating, the highest 
assignable under Diagnostic Code 7319, is for application 
when there is severe disability, with evidence of diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  As can be seen, notwithstanding 
that the VA examiner opined that the veteran's irritable 
bowel syndrome was moderately disabling, and the fact that 
his symptoms more nearly approximated the rating criteria for 
the 10 percent rating, the AOJ awarded the veteran a 30 
percent rating.  

The Board can find no evidence of record warranting an 
increase above the 10 percent assigned prior to August 2008 
for the veteran's irritable bowel syndrome.  As noted, none 
of the medical evidence shows any complaints comporting with 
the criteria for a 30 percent rating.  A rating higher than 
the assigned 10 percent will therefore be denied for the 
period prior to August 15, 2008.  

As previously noted, the veteran's irritable bowel syndrome 
disability rating was increased to 30 percent effective on 
that date, and the 30 percent rating is the highest 
assignable under Diagnostic Code 7319.  However, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits, or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  Here, the Board finds that the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  The current evidence of record does 
not demonstrate that the veteran's service-connected 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to the veteran's service-connected disability.  
Id.  

It is undisputed that the veteran's irritable bowel syndrome 
disability may have an adverse effect on employment, even 
though none is averred or shown, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  In a recent decision, the Court cited 
with approval an opinion by the VA General Council that 
states that, if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
As can be seen, the medical evidence shows that even the 
rating criteria for the lower, 10 percent, rating for 
irritable bowel syndrome reasonably describes the claimant's 
current disability level and symptomatology.  Accordingly, 
the Board finds that the veteran's disability picture is 
contemplated by the rating schedule (albeit at a lower level 
than is currently assigned), that the assigned schedular 
evaluation is therefore adequate, and that consequently a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is 
not required.  Id.  

III.  Leg numbness

The veteran's SMRs contain a May 1991 entry indicating that 
he complained of pain in the right shoulder for the preceding 
couple of months, with no history of trauma.  The veteran 
noted that the pain caused progressive numbness in the right 
side of his body, including, apparently, upper and lower 
extremities.  Another entry later in May 1991 indicates that 
the veteran complained of increasing stiffness in the neck, 
and that the numbness seemed to be decreasing.  A muscular 
etiology was suspected.  A December 1991 entry in the 
veteran's SMRs shows that, in accordance with AR (Army 
Regulation) 40 501, a separation examination was not 
required.  The veteran left active duty in December 1991, but 
continued to serve in the Army National Guard through 
November 1993.  There are very limited medical records from 
his period of National Guard service, and they show no 
complaints related to numbness.  An October 1992 National 
Guard examination report made no mention of numbness in any 
extremity.  

The veteran was afforded a VA examination in December 1994 in 
connection with other claims.  A detailed examination report 
made no mention of numbness in any extremity.  

In light of the veteran's in-service complaints of numbness, 
and because the veteran's VA medical records contain a number 
of complaints of numbness to both upper and lower 
extremities, the Board remanded in order to afford the 
veteran a VA examination to obtain a medical opinion as to 
whether the veteran's complained-of upper and lower extremity 
numbness is due to disability related to his military 
service.  

The veteran was examined in August 2005.  The examiner 
reviewed the veteran's medical records and noted the in-
service complaints and the fact that, after the May 1991 
complaint, the record shows no complaint until 1994, at which 
time, the veteran complained his neck popped at home.  
Cervical spine surgery followed several years later.   

This examiner noted that the veteran's peripheral nerve 
examination revealed that sensation appeared to be intact in 
both upper and lower extremities with light touch, pinprick, 
and monofilament testing.  There was only a very small area 
about the wrists that seemed to have a slight decrease in 
sensation with pinprick testing, otherwise, he said, 
sensation was intact.  Reflexes were intact, and the veteran 
had good muscle strength in both upper and lower extremities.  
There was no muscle wasting or muscle loss noted, and no 
specific joints were involved.  

After review of all of the medical evidence, and examination 
of the veteran, as regards the veteran's bilateral leg 
numbness, the examiner noted that the cause of this remained 
a mystery.  The examiner noted that a review of all clinical 
notations in the computer-based medical record showed no 
mention of any lower extremity sensation complaints over the 
years.  As a result of there having been no complaints, the 
examiner stated that he did not have a diagnosis concerning 
the veteran's lower extremity symptoms because there had been 
no workups.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Moreover, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including organic diseases of the 
nervous system may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Here, while there is a single notation in the veteran's SMRs 
indicating that the veteran complained of lower extremity 
numbness that he seemed to relate to a painful shoulder, 
there is no evidence of chronic lower extremity numbness 
thereafter, including in his post-service medical history.  
As noted, the August 2008 VA examiner had no diagnosis 
related to the veteran's averred leg numbness because there 
was no history of complaint or treatment after service.  The 
existence of a current diagnosed disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In other words, the evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  Here, there is no medical 
evidence of a current diagnosed disability manifested by 
lower extremity numbness.  A symptom, such as pain or 
numbness, without diagnosis does not suffice.  38 U.S.C.A. 
§§ 1110, 1131.  There are no current treatment records 
showing complaints of, or treatment for lower extremity 
numbness, and the August 2008 VA examiner could offer no 
diagnosis in the absence of any objective evidence.  Without 
evidence of a diagnosed disability underlying the complaint 
of numbness, the analysis ends, and service connection cannot 
be awarded.  Id., at 1333.  

The Board acknowledges the veteran's contention that he has a 
current disability manifested by leg numbness, and that, as a 
layman, he is qualified to describe the symptoms he says he 
experiences.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this claimed symptom.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions in this regard have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a current disability manifested by leg 
numbness that is traceable to disease or injury incurred in 
or aggravated during active military service.  


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's gastrointestinal disorder prior to August 15, 2008, 
or in excess of 30 percent thereafter is denied.  

Entitlement to service connection for a disability manifested 
by leg numbness is denied.  


REMAND

The report of an in-service radiologic examination in May 
1991 shows that three views of the cervical spine showed no 
abnormality.  There was slight wedging of T7 and T8, but that 
was found not to be a significant abnormality.  Another note 
at the end of that month noted that the veteran reported that 
he had increasing stiffness in the neck, but that his 
numbness had decreased.  The note reported the results of the 
radiologic examination and indicated that muscular etiology 
was suspected.  

The record shows that the veteran underwent a cervical 
discectomy in August 1999.  The veteran complained of a 
little numbness, which he said was getting better.  Motor 
examination revealed strength 5/5 in upper and lower 
extremities.  The examiner's impression was status-post 
cervical laminectomy, C5-C6, with residual numbness, which, 
the examiner informed the veteran, would resolve gradually.  
A July 2001 treatment note indicates that the veteran 
complained of numbness in both arms from the elbow down, 
unchanged since his August 1999 surgery.  An October 2001 
physical therapy note indicates that the veteran complained 
that whenever he raised his arms above his heart the arms 
went numb from the elbows down.  The veteran also complained 
of neck pain for the previous few days.  The report of an 
October 2003 MRI of the cervical spine revealed recurrent or 
persistent large right paracentral focal protrusion at C5-C6, 
causing significant compromise upon the spinal cord.  An 
orthopedic consultation note in the same month noted that, at 
the time, the veteran really was not having a significant 
problem with his neck.  

A December 2002 neurosurgery clinic note shows that the 
veteran complained of ongoing pain and numbness in both 
hands.  After examination and review of the pertinent medical 
records, the physician diagnosed bilateral carpal tunnel 
syndrome and cervical spinal stenosis.  The doctor's opinion 
was that the veteran's symptoms probably were not related to 
the spinal stenosis, but to the carpal tunnel syndrome.  

As noted, the veteran underwent a VA examination in August 
2008.  That examiner noted that the veteran had both cervical 
disc disease and radicular symptoms in the upper extremities, 
with a previous surgical repair of the neck.  The examiner 
also noted that the evidence showed that the veteran had also 
had carpal tunnel syndrome in the past.  These, the examiner 
opined, would explain the veteran's upper extremity symptoms 
and neck complaints.  This examiner, however, did not provide 
a nexus opinion as to whether the veteran's cervical disc 
disease or carpal tunnel syndrome were related to his 
military service, specifically to the complaints noted in the 
SMRs in May 1991.  

Because there is competent evidence of current neck and 
carpal tunnel syndrome disabilities that may be associated 
with in-service complaints of neck and arm numbness, and 
because there is insufficient competent medical evidence on 
file for the Board to make a decision on this service 
connection claim, the Board must remand in order to afford 
the veteran with another VA medical examination for the 
specific purpose of obtaining a nexus medical opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  As noted above, the veteran's SMRs 
reveal May 1991 complaints of neck 
stiffness and arm numbness, and the 
August 2008 VA examination opined that 
the veteran has cervical disc disease and 
carpal tunnel syndrome explaining his 
neck complaints and upper extremity 
numbness symptoms.  There is no competent 
medical opinion as to whether or not the 
complained of arm numbness is related to 
military service.  Given this as 
background, the veteran should be 
afforded VA orthopedic and neurological 
examinations for the purpose of providing 
a nexus opinion.  The examiner(s) must 
provide a medical opinion, based on 
review of all of the evidence of record, 
as to whether any specific 
disability(ies) causing upper extremity 
numbness is/are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service.  (Because, by its 
very nature, a medical opinion is just 
that, an opinion rather than a statement 
of certainty, the Board recognizes that 
speculation, tempered by the examiner's 
medical expertise and experience, is a 
component of a medical opinion.)  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination report and 
associated with the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examinations.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation 
and/or aggravation.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


